DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is being considered by the examiner.
 Allowable Subject Matter
Claims 1-5, 7-13, 15-17, 20-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After the examiner thoroughly and carefully examined the prior art references, updated searches, and with the newly prior art references found.  There is nowhere in the previous and newly prior art references teach, suggest, or disclose such that “…the VR (Virtual Reality) generator identified a plurality of candidate models of the various shapes or sizes the first contour or the first layout keys of the physical input device.  The VR generator compares the captured image of the first contour or the first layout keys of the physical input device with a stored plurality of various candidate models shapes or sizes of the input device for similarity closest or matching to the physical input device, then the VR generator selects the most similar or closest image of the stored input device in the storage and display the second contour or the second layout keys of the input device in virtual image on the virtual reality head mounted display device as described in the applicant’s detailed description on figure 3 page 15, lines 17-28.  

    PNG
    media_image1.png
    496
    446
    media_image1.png
    Greyscale

References Cited
	Newman (U.S Pub: 20170307889) is cited to teach a user wearing a virtual reality headset and holding a real-world input device, uses a finger to input data into the real-world input device under visual assistance within the virtual world.  A corresponding virtual input device is positioned within the virtual world in a position similar to the position of the real-world input device relative to the headset, and a fingertip marker 
upon an input map of the virtual input device in the virtual world is positioned similar to the position of the real-world user's fingertip relative to the real-world input device, thus 
However, Newman does not disclose the VR (Virtual Reality) generator identified a plurality of candidate models of the various shapes or sizes the first contour or the first layout keys of the physical input device.  The VR generator compares the captured image of the first contour or the first layout keys of the physical input device with a stored plurality of various candidate models shapes or sizes of the input device for similarity closest or matching to the physical input device, then the VR generator selects the most similar or closest image of the stored input device in the storage and display the second contour or the second layout keys of the input device in virtual image on the virtual reality head mounted display device as described in the applicant’s detailed description on figure 3 page 15, lines 17-28.
	Schowengerdt et al (U.S Pub: 20100177035) is cited to teach a processor configured to generate at least one image including a virtual keyboard and a display configured to project the at least one image received from the processor.  The at least one image of the virtual keyboard may include an indication representative of a finger selecting a key of the virtual keyboard.
	However, Schowengerdt does not disclose the VR (Virtual Reality) generator identified a plurality of candidate models of the various shapes or sizes the first contour or the first layout keys of the physical input device.  The VR generator compares the captured image of the first contour or the first layout keys of the physical input device with a stored plurality of various candidate models shapes or sizes of the input device for similarity closest or matching to the physical input device, then the VR generator 
	Tsang (U.S Pub: 20180088682) is cited to teach HMDs show stereoscopic images and provide virtual reality to users by splitting the source image into two identical images on the left and right side of the display.  The lenses of the HMD focus and reshape the left and right images for each eye and create a stereoscopic 3D image by simulating the angular difference between the images viewed by each eye of the user when looking at an object.
	However, Tsang does not disclose the VR (Virtual Reality) generator identified a plurality of candidate models of the various shapes or sizes the first contour or the first layout keys of the physical input device.  The VR generator compares the captured image of the first contour or the first layout keys of the physical input device with a stored plurality of various candidate models shapes or sizes of the input device for similarity closest or matching to the physical input device, then the VR generator selects the most similar or closest image of the stored input device in the storage and display the second contour or the second layout keys of the input device in virtual image on the virtual reality head mounted display device as described in the applicant’s detailed description on figure 3 page 15, lines 17-28.
	Watanabe et al (U.S Pub: 20150293644) is cited to teach an imaging unit images a video in front of a user, a display unit overlaps and displays an image of a keyboard 

	However, Watanabe does not disclose the VR (Virtual Reality) generator identified a plurality of candidate models of the various shapes or sizes the first contour or the first layout keys of the physical input device.  The VR generator compares the captured image of the first contour or the first layout keys of the physical input device with a stored plurality of various candidate models shapes or sizes of the input device for similarity closest or matching to the physical input device, then the VR generator selects the most similar or closest image of the stored input device in the storage and display the second contour or the second layout keys of the input device in virtual image on the virtual reality head mounted display device as described in the applicant’s detailed description on figure 3 page 15, lines 17-28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KE XIAO/Supervisory Patent Examiner, Art Unit 2627